DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
Claim 1 has been amended. Claims 1-10 remain pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 5,055,255), hereafter Scott.
Regarding claim 1, Scott discloses an aluminum alloy comprising 9-14% Si, 1.5-5% Cu, 0-1.2% Mg, 3-6% Ni, 0-0.2% Cr (claim 1), 0-0.6% Fe, 0-1% Mn, and 0-0.3% V, with the 
Regarding claim 3, Scott discloses a piston for an internal combustion engine having an aluminum alloy as in claims 1 (column 1, line 41-43).
Regarding claim 5, Scott discloses a method for manufacturing an internal combustion engine piston, comprising casting an aluminum alloy having the composition according to claim 1 and performing an aging treatment (column 1, line 49-50; column 2, line 60-65).

 Claims 2, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2014-152375 A), in view of Scott et al. (US 5,055,255).
Regarding claims 2, 7 and 9, Watanabe discloses an aluminum alloy comprising at least 11-13% Si, 1.2-5% Cu, 0.5-1.3% Mg, 0.8 to 3% Ni, 0.05% or more of Cr, 1.0% or less of Fe, 1.0% or less of Mn [0074], and 0.02-0.3% V [0033], with the remainder comprising aluminum and unavoidable impurities ([0033], [0074]). The alloy composition of Watanabe overlaps the claimed aluminum alloy of 11.0-13.0% Si, <0.3% Fe, 0.3-2.0% Mg, 2.0-5.0% Cu, 0.2-1.0% Mn, 
 Scott discloses an aluminum alloy as disclosed in claim 1, wherein the composition of nickel is 3-6% Ni. It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce an aluminum alloy of Watanabe, while providing a higher weight % of nickel as taught by Scott, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance, Watanabe discloses the same elements as the instant invention, and adjusting the ratios to achieve a desired strength and/or thermal conductivity would be an obvious matter of design choice.
Regarding claims 4, 6, 8 and 10, Watanabe modified with Scott discloses a piston for an internal combustion engine having an aluminum alloy composition as discussed above, and further having a thermal conductivity of at least 135 W/(k*m), [0025], and a method for manufacturing the piston by casting and performing an aging treatment [0055].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely solely on Watanabe reference applied in the prior rejection of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEUTA HOLBROOK/
Examiner
Art Unit 3747

/GEORGE C JIN/Primary Examiner, Art Unit 3747